DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 10 June 2022.  
Claims 31–47 and 50 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	It is noted that various limitations in the claims manipulate neither the system nor the processes being performed and therefore do not move to distinguish over prior art. Such limitations include, but are not exclusive to: Claim 32 “the digital signed link contract governs a data transfer,” Claim 36 “wherein the data transfer includes,” Claim 37 “Wherein the digitally signed link contract restricts,” Claim 41 “wherein the data transfer includes,” etc. Applicant is suggested to actively recite how such specifics forms of data are to be utilized in such a way as to materially affect the system or processes being performed in order for such descriptions to distinguish over prior art. 
Claims 38, 39, 42 recite some form of “system is adapted to” or “system is configured to.” However, the “system” includes various components. Therefore, it is not clear as to which component applicant intends to be adapted to perform the recited functions.  Such recitation of configuration/adaptation reads as exceptionally broad. For the purposes of compact prosecution, such limitations have been interpreted to read as any part of the system or part associated with the system being capable of performing the recited functions.
	The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are found in claims 31, 38, 39, 42, e.g. “two or more communication devices configured to facilitate,” “servers are configured to verify,” “system is configured to accept,” “system is configured to provide,” “system is adapted to provide,” etc.
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specifications seems to show that the devices and servers as recited are intended to be generic general-purpose computing devices. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f), applicant may: (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. § 112(f).
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 31–34, 36–37, 40–44, 46–47, and 50 are rejected under 35 U.S.C. § 103 as being unpatentable over Reed et al. (US 2012/0290427 A1) (“Reed”), in view of Ginter et al. (US 2008/0250241 A1) (“Ginter”).
As per claim 50, Reed teaches [a]n electronic marketplace method, comprising: communicatively coupling two or more servers with two or more communication devices configured to facilitate digital communications between a requesting party and a responding party; and ([0058]–[0060], [0065], [0067], [0117], “Representations of entities participating in relationships on a digital network are commonly referred to as digital identities. The entity represented by a digital identity may be an individual person, a group of people, an organization of any type, a computing device of any type, a computer software program or service of any type, a semantic concept or category of any type, or any other type of entity requiring identification on a network… In an embodiment, the XDI format is used as defined by the XRI Data Interchange (XDI) Technical Committee at the Organization for the Advancement of Structured Information Standards (OASIS)….” Communications between a variety of parties may be facilitated by servers which inherently have communication devices associated or integral to them in order to send/receive data.)
using at least one of the two or more servers: 
seeking verification of identities of the requesting party and the responding party using public cryptographic keys; ([0066], [0117], [0118], “Crytographic operations include generation of public/private key pairs, generation and signing of digital certificates, generation and verification of digital signatures, and encryption and decryption of incoming and outgoing messages from server 120… In another embodiment the logical reputation graph is maintained cooperatively using XDI synchronization or another similar synchronization method among the servers 120 operated by both the trust network provider and data service providers.” Verification of digital signatures and encrypting/decrypting data may be performed.)
permitting communication of a proposed link contract between the parties  wherein the digital signatures are facilitated using private cryptographic keys; (Fig. 7a, [0024], [0058-0062], [0066], [0088], [0099-102], [0117], [0155],  “FIG. 7A illustrates the XDI message template for a signed message… Crytographic operations include generation of public/private key pairs, generation and signing of digital certificates, generation and verification of digital signatures, and encryption and decryption of incoming and outgoing messages from server 120…  Digital signature types are defined in the $ namespace by the OASIS XDI Technical Committee. An example is $rsa$512 expressing the RSA digital signature algorithm using a 512 byte key size. Line 715 expresses the XDI operation requested by the message. Multiple XDI operations may be requested in a single message by including multiple instances of the template in line 715… In an embodiment the authentication credential for smart client 210 is its own digital certificate generated by crypto module 216 (FIG. 2). This has the advantage of enabling smart client 210 to send signed XDI messages that can be verified by the data service provider… This identifies the root context node of an XDI link contract. A link contract is the graph structure used in XDI to describe authorization, i.e., the set of permissions granted by one digital identity to another to perform operations on a portion of the XDI graph… The [sig-type] variable is the XRI representing the type of digital signature algorithm used to sign the message. The [signature] variable is the value of the digital signature on the message. The [operation] variable is the XDI operation being requested by the message. The [target] variable is either the XDI address or the XDI statement on which the operation is requested… In the XDI protocol, a connection request is embodied as a request to add a link contract as illustrated in FIG. 5. Such a request may optionally include a request to return ($get) a subgraph of data from the principal's graph. The principal's agent verifies the signature on the XDI message and then processes the permissions requested by the link contract ($get, $add, $mod, $del relations) and the policies referenced by the link contract ($for relations) against the principal's rules.”) inherent link contract procedure according to OASIS XDI is that a contract is made and provided to users and then enforced once both parties sign the contract, as is with typical real world contracts, and that recipients validate all signatures present.)
Reed does not expressly disclose:
permitting communication of a proposed link contract between the parties only after verifying the identities;
generating a unique cryptographic hash of the digitally signed link contract; and 
providing the unique cryptographic hash and the digital signatures to the parties as proof of agreement to the digitally signed link contract.
Ginter teaches: 
seeking verification of identities of [a] requesting party and [a] responding party using public cryptographic keys ([0372] [0376] [0432] [0433]);
permitting communication of a proposed link contract between the parties only after verifying the identities ([0368] [0381] [0387], fig. 110, e.g., 4502, 4506, and 4514);
receiving digital signatures to the proposed link contract from the parties to generate a digitally signed link contract, wherein the digital signatures are facilitated using private cryptographic keys ([0675] “Bob (4070a) and Ted (4070b) may enter into a contract using electronic or other means. They may sign the contract electronically by having their electronic appliances 600, 600' insert their handwritten and digital signatures … They may then individually or jointly place the executed contract 4068 into one or more electronic containers 302(1) and transmit the contract to a trusted go-between 4700 for registration.”; [0532] [0345] [0541]);
generating a unique cryptographic hash of the digitally signed link contract ([0677] “the ‘hash’ value of the signed contract 4068”); and
providing the unique cryptographic hash and the digital signatures to the parties as proof of agreement to the digitally signed link contract ([0678] “The trusted go-between 4700 may also, if desired, supply copies of the notarized document back to Bob ( 4070a) and Ted (4070b)”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of permitting communication only after verifying identities, having signatures to be sent, and having contract hashed, as taught by Ginter, to the teachings of having contracts be signed by various entities, as in Reed, to ensure that all parties have properly agreed to the contract and to ensure security of the contract.
Claim 31 differs from Claim 50 in that it is directed to a system and therefore provides structural context to the processes being performed. As found in claim 31 such limitations are “an electronic marketplace system comprising: two or more communication devices… two or more servers…” (Reed [0060], [0065]–[0068],  “a network of clients and servers that cooperate… Like dumb client 110, smart client 210 may operate on any device with the necessary hardware and software. Smart client 210 communicates with server 120 over data communications protocol” various computing devices and communications may be utilized for the system and processes being performed.). As noted above in § Claim Interpretation, the structure required by claim 31 is a general-purpose computer(s). Reed/Ginter both teach used of multiple general-purpose computers. However, for compact prosecution purposes, claim 31 is rejected for reasons similar to claim 50, as set forth above.
As per claim 32, Reed/Ginter further teaches claim 31 wherein the digitally signed link contract governs a data transfer between the parties and usage of data of the data transfer, the data transfer occurring between disparate servers. (Reed, [0095], “. $policy is the special XDI identifier for data rights policies, also called data exchange policies, data interchange polices, or data sharing policies. A data rights policy may be any ruleset used to govern communications and data exchange relationships.” Data exchange may be controlled by contracts.).
It is noted that descriptions of the contract manipulates neither the processes nor the systems performing the processes of the claims and therefore such limitations do not move to distinguish over prior art. 
As per claim 33, Reed/Ginter further teaches claim 31 wherein the two or more servers communicate the digitally signed link contract to the parties in an open standard format using human-readable text. (Reed, [0028]–[0031], “JSON serialization of the XDI message in FIG. 7B.” XDI link contracts according to OASIS inherently are able to use open standard format with human readable text such as JSON.).
As per claim 34, Reed/Ginter further teaches claim 33 wherein the two or more servers communicate the digitally signed link contract to the parties in a graph data language. (Reed, [0028]–[0031], “JSON serialization of the XDI message in FIG. 7B.” XDI link contracts according to OASIS are RDF graphs that can be represented using JSON).
As per claim 36, Reed/Ginter does not explicitly disclose claim 32, wherein the data transfer includes protected personal data regarding the responding party. However, as Reed teaches that link contracts may be used to data transfer as is typical for link contracts, it is certainly within the realm of obviousness to one of ordinary skill in the art to substitute one known element for another for transferring data and further it would take no more than ordinary creativity for a person of ordinary skill to use any data available, i.e. protected personal data, financial data, medical data, etc. in the processes disclosed in the prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); LSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).”
As per claim 37, Reed/Ginter does not explicitly disclose claim 31 wherein the digitally signed link contract restricts the requesting party’s use of financial data regarding the responding party. However, as Reed teaches that link contracts may be used to data transfer as is typical for link contracts, it is certainly within the realm of obviousness to one of ordinary skill in the art to substitute one known element for another for transferring data and further it would take no more than ordinary creativity for a person of ordinary skill to use any data available, i.e. protected personal data, financial data, medical data, etc. in the processes disclosed in the prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); LSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). Such a usage would result in a restriction of the usage of such data.
As per claim 40, Reed/Ginter further teaches claim 31, wherein verification of the identities is facilitated by a plurality of public key identity servers, (Reed, [0066], [0117], [0118], “The server 120 includes various web pages 121 for display of information, database 122 for storage of information, server engine 125 for general processing operations, and crypto engine 126 for cryptographic processing operations. Crytographic operations include generation of public/private key pairs, generation and signing of digital certificates, generation and verification of digital signatures, and encryption and decryption of incoming and outgoing messages from server 120… In another embodiment the logical reputation graph is maintained cooperatively using XDI synchronization or another similar synchronization method among the servers 120 operated by both the trust network provider and data service providers.”)
Reed does not explicitly disclose the two or more servers comprising the public key identity servers or communicatively coupled with the public key identity servers, the public key identity servers collectively containing a global last-closed ledger of public encryption keys for all parties represented on the electronic marketplace system. However, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to split the servers into multiple servers as desired while maintaining the synchronization of the servers in keeping keys and data. (in re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). Furthermore, it is noted that the description of key servers does not fall within the scope of the claims. Still further, even if the key servers were included in the scope of the claims, having a last-closed ledger of public encryption keys would read as merely storing specific data, and substituting one form of stored data for another, e.g. any data for last-closed ledger of public encryption key data, would most certainly be within the realm of obviousness to one of ordinary skill in the art. (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); LSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).”
As per claim 41, Reed/Ginter does not explicitly disclose claim 32, wherein the data transfer includes medical data regarding at least one of the parties. However, as Reed teaches that link contracts may be used to data transfer as is typical for link contracts, it is certainly within the realm of obviousness to one of ordinary skill in the art to substitute one known element for another for transferring data and further it would take no more than ordinary creativity for a person of ordinary skill to use any data available, i.e. protected personal data, financial data, medical data, etc. in the processes disclosed in the prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); LSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).”
As per claim 42, Reed/Ginter further teaches claim 31, wherein the system is adapted to provide one of introduction services and broker services between the parties regarding link contracts. (Reed, [0163], “illustrates an example method for determining relationship valuation via a market mechanism. It is very similar to FIG. 30, consisting of the same overall sequence of steps, however the key difference is that the connection request is not negotiated with a single site, but with a service provider who serves as broker or market maker for relationship value transactions with multiple sites.”).
As per claim 43, Reed/Ginter further teaches claim 33, wherein the two or more servers express and communicate the digitally signed link contract between the parties in JavaScript Object Notation Linked Data ("JSON-LD") graph data language. (Reed, [0028]–[0031], “JSON serialization of the XDI message in FIG. 7B.” XDI link contracts according to OASIS inherently are able to use open standard format with human readable text such as JSON.).
As per claim 44, Reed/Ginter does not explicitly disclose claim 31 wherein the digitally signed link contract and the unique cryptographic hash are one of encrypted and signed using quantum cryptography or a method of quantum entangled encryption. However, as Reed teaches the usage of encryption, signatures, keys, etc., it is certainly within the realm of obviousness to one of ordinary skill in the art to substitute one known process for another regarding encryption and further it would take no more than ordinary creativity for a person of ordinary skill to use any encryption processes available, i.e. quantum cryptography, quantum entangled encryption, etc. in the processes disclosed in the prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); LSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
As per claim 46, Reed/Ginter does not explicitly disclose claim 31, wherein one or more of the two or more communication devices represents an autonomous device, sensor or system having no direct human interaction or input. However, Reed does disclose that various backend systems are utilized. ([0066], [0117], [0118], “The server 120 includes various web pages 121 for display of information, database 122 for storage of information, server engine 125 for general processing operations, and crypto engine 126 for cryptographic processing operations. Crytographic operations include generation of public/private key pairs, generation and signing of digital certificates, generation and verification of digital signatures, and encryption and decryption of incoming and outgoing messages from server 120… In another embodiment the logical reputation graph is maintained cooperatively using XDI synchronization or another similar synchronization method among the servers 120 operated by both the trust network provider and data service providers.”) Therefore, such a “representation”  would most certainly be obvious to one of ordinary skill in the art at the time of applicant’s effective filing. See also Ginter’s description of “appliance.”
As per claim 47, Reed/Ginter does not explicitly disclose claim 31, wherein the two or more servers are hosted on a single server or use a single database or are located at a single internet domain. However, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to split the servers into multiple servers as desired or combine them to be hosted on a single server while maintaining the functionalities as recited. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Claim 35 is rejected under 35 U.S.C. § 103 as being unpatentable over Reed and Ginter, in further view of Martinovic et al. (US 2014/0136294 A1) (“Martinovic”). 
As per claim 35, Martinovic, an analogous art of Reed and the current application, teaches claim 31 further including obtaining, and populating the proposed link contract with, one of standard contract terms, contract portions, and an entire contract that resides at a separate server disparate from the two or more servers. ([0104], “Similar to financial institutions receiving pre-populated loan applications, consultants can use the invention to automatically populate fields in pertinent American Institute of Architects (AIA ) and other industry standard contracts and documents.” Various documents may be pre-populated with standard language and information)
	It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of having documents be populated with standard language as disclosed by Martinovic to the teachings of having contracts be managed as disclosed by the combination of Reed and Ginter by having basic language be filled in as a default template for contracts in order to allow for ease of use and improved convenience for users. 
As per claim 45, Martinovic, an analogous art of Reed and the current application, teaches claim 31 wherein one or more of the two or more servers host respective index server portions that are used to form the proposed link contract. ([0104], “Similar to financial institutions receiving pre-populated loan applications, consultants can use the invention to automatically populate fields in pertinent American Institute of Architects (AIA ) and other industry standard contracts and documents.” Various documents may be pre-populated with standard language and information stored on various servers.)
	It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of having documents be populated with standard language that is previously stored as disclosed by Martinovic to the teachings of having contracts be managed as disclosed by the combination of Reed and Ginter by having basic language and terms of contracts be used to generated contracts in order to allow for ease of use and improved convenience for users. 
Claim 38 is rejected under 35 U.S.C. § 103 as being unpatentable over Reed and Ginter, in further view of OASIS (NPL: “the Dataweb: an Introduction to XDI” 2004).
As per claim 38, OASIS, an analogous art of Reed and the current application, teaches claim 31, wherein the system is configured to accept a plurality of inquiries indicating interest in one or more products or services, and wherein the system includes a search functionality allowing any individual or entity to input one or more characteristics to search for inquiries having the one or more characteristics. (Page 14, “Today’s Internet search engines compile their indexes using automated “spiders”, programs that crawl Web sites and follow the links to discover new content.18 Dataweb search engines will work the same way, only spiders will also crawl link contracts. In other words, on the Dataweb, data is indexed only by permission, and this permission is provided to spiders the same way it is provided to any other party, using link contracts. In turn, Dataweb search engines will control access to these indexes by authenticating search requests with the governing community… The Dataweb solution requires only that all participating members share a common link contract. This governs not only what data is searchable under what terms, but also provides each member with permission to conduct searches across the linked data. No special sites, no separate accounts, no additional passwords. Furthermore the system can grow and evolve simply by making changes to this common contract, for example, by adding new types of data. Whatsmore, trust communities can be now be federated by linking their contracts. So if Alice’s and Bob’s scientific association were to form an alliance with another scientific association, and the two communities wanted to offer trusted search across their combined membership, this could be accomplished simply by creating a new contract that links their respective member search contracts. Now a trusted search request from a member of either association would automatically be authenticated against both search indexes.” Similar data may be linked or grouped together.)
It would have been obvious to one of ordinary skill in the art to combine the teachings of grouping contracts as disclosed by OASIS to the teachings of using link contracts as disclosed by the combination of Reed and Ginter by having the contracts be compiled for query in order to allow for easily accessible contracts while maintaining trust as OASIS and OASIS standards and abilities are readily available and mentioned by Reed as well as by applicant’s specifications.
Claim 39 is rejected under 35 U.S.C. § 103 as being unpatentable over Reed and Ginter, in further view of Grim, III et al. (US 2006/0085314 A1) (“Grim”).
As per claim 39, Grim, an analogous art of Reed and the current application, teaches claim 31, wherein the system is configured to provide escrow services regarding the digitally signed link contract. (Abstract, [0007], [0008], [0099], “Digital data can be escrowed by receiving escrow parameters including a condition(s) for releasing the escrowed data, and an escrow recipient. An escrow contract is then created based upon the specified escrow parameters. The escrowing further includes storing the digital data in a secure information vault, and storing the escrow contract, along with a pointer to the stored data, in a database.”) 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of using escrow contracts and data as disclosed by Grim to the teachings of using link contracts as disclosed by the combination of Reed and Ginter by having the contract also utilize escrow services in order to ensure that all parameters are fulfilled before releasing data. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685